Case: 19-40054      Document: 00515051570         Page: 1    Date Filed: 07/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-40054                            FILED
                                  Summary Calendar                      July 26, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICARDO ROOSBEL MORALES-GALLEGOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-579-1


Before REAVLEY, JONES, and HO, Circuit Judges.
PER CURIAM: *
       Ricardo Roosbel Morales-Gallegos was convicted of one charge of
importing 18.69 kilograms of methamphetamine and was sentenced to serve
168 months in prison. Now, he argues that the factual basis is insufficient to
support his conviction because it does not establish that he knew the type and
quantity of drugs involved with his offense. He concedes that this argument is
foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40054      Document: 00515051570   Page: 2   Date Filed: 07/26/2019


                                 No. 19-40054

and he has filed an unopposed motion for summary disposition based on
Betancourt.
     As Morales-Gallegos acknowledges, Betancourt reiterated that a
defendant’s knowledge of the type and quantity of drugs is not an element of a
federal drug offense. 586 F.3d at 308-09.    This case thus forecloses his
argument concerning the necessity of the factual basis establishing his
knowledge of the type and quantity of drugs involved with his offense. See id.
His motion for summary disposition is GRANTED, and the judgment of the
district court is AFFIRMED.




                                       2